Title: From John Adams to Jonathan James Maund, 13 March 1797
From: Adams, John
To: Maund, Jonathan James



Sir
Philadelphia March 13. 1797.

A few days ago I received your obliging Letter of the 13th of February—
It would be a greater pleasure to me, than any that I shall enjoy, unless the times should be better, than my apprehensions to Cultivate the Oats, you have been So polite to send me, But the four Acres of Cincinnatus must be this year unplouged, if some other person will not attend to them.
If I am not mistaken you promised to write me the beginning of December upon Politicks, although you are entitled to my best thanks for the Oats. I dont consider them as a Compensation for the failure of the Politicks.
Your kind remembrance of my family Obliges me very much—I should be Very glad to know how the Elections of Representatives have gone in Virginia, and how your people digest the News we have of the Conduct of the French. I am Sir with / Much Esteem your Very humble servt
John Adams—